OFFICE OF THE ATTORNEY    GENERAL   OF TEXAS
                 AUSTIN
EIoAorable Parks Ii.M6Mlohar1, Pa&e 2



               "The oougty judge shall appoint a prrsld-
          iAg orrlaer ror each rotFog place tn hold any.
          such OleOtiOA in 005lDA sohool dietriots*and
          5h5U propare the ballots for t3~0hele0tioA5,
          and the OouAty rhall bear ttm OXQOAEX4of hi*-
          lng t&m print&.    All ?olls for sohool dlstriot
          eleCtiOB8 eball be OpOAeb. at eight o'olook a. m.,
          aad shall be o&osed at mix o*olook 2. A. and
          AOAS Or the otliodrt¶holding auah 0hOtiOA
          shall be entltlod to ampsn5atloA themror.
          Any penon may cballe~ge a voter; but if thu
          challenged party tAke5 5~ oath that he la a
          qualliiedtoter of the State and county, a&
          that he ie a reeident gr0perty taxpapr in 6al6
          district,he shall be entitled to ~ote.~
          It ma held by thla dtpartmsnt in an oplnlo~ dated
July 10, 1931, by AseirrtfintAttorAey~CrsAeral Soott C%ai~e5 addrers-
Ad to Honorable L. P. Heard, that Artiole 2793 ia applioableto
band llaotloA5 in oomma~ 5obool bl8trlots and A0~d 0r the per-
8OA8 hOI&%- euoh elOOtlOA5 5r6 6Atitlcd t0 OOmpeA5atiOA thm-
r0r. Se find no reama w&y suoh %piAiOA should mt be followed.

           It 18, therelore, mar option that judges and olerkm in
(LILei9OtfOA i.mOi~iBg the QU08tiOA Or t&C h~t~A00 0r bond.8in l
ooauao~ aohool dfetrlct ~st8 Aot uMtle4   to   reoelrs   aAyfee5   r0r
their uetrloeefor holdlng suoh el6OtiOA.
                                           Youlw very truly




ccc :Bs
                                               COMMWEE




   ATTORNEY GENERAL OF TEXAS